Citation Nr: 1212927	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied service-connection claim for right knee dysfunction [also claimed as right retropatellar pain syndrome], to include as secondary to service-connected right talanavicular arthritis.  

2.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied service-connection claim for left knee dysfunction [also claimed as left retropatellar pain syndrome], to include as secondary to service-connected left talanavicular arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to April 1986 and from August 1987 to June 1995.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which in part denied the Veteran's requests to reopen his previously denied service-connection claims for right and left knee disabilities.  The Veteran disagreed with these determinations, and perfected a timely appeal as to both issues.  Original jurisdiction in this case currently resides with the RO in Atlanta, Georgia.  

As explained in further detail below, the Veteran was scheduled for a hearing before the undersigned Veterans Law Judge in October 2011 at the RO.  The Veteran failed to report to this hearing.  Pertinently however, in March 2012, the Veteran and her representative filed a motion for a new hearing date that included explanation as to why she did not show for her October 2011 hearing.  The Board finds that good cause is shown to have the hearing rescheduled.  Thus, a Remand is necessary to schedule her for a new Travel Board hearing at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  






REMAND

The Veteran is seeking entitlement to service connection for right and left knee disabilities.  Implicit in her claims is the contention that new and material evidence has been received sufficient to reopen her previously denied service-connection claims. 

The Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) [citing 38 U.S.C.A. § 7104(a)  (West 1991)]; 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).  When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted. 

On her May 2008 substantive appeal [VA Form 9], the Veteran specifically requested a Travel Board hearing at her local VA office before a member of the BVA.  Such was scheduled for October 21, 2011 at the RO.  The Veteran failed to report, but did file a motion with the Board in March 2012 explaining that the RO's letters notifying her of her hearing dates were mailed to an address that did not include her apartment number, and were therefore not received.  The Veteran specifically requested that a new hearing be scheduled.

The Board finds that the Veteran has submitted good cause to have her hearing rescheduled.  A hearing before a Veterans Law Judge travelling to the RO must be scheduled at the RO level, and, accordingly, a remand is required. 

The case is REMANDED for the following action:

VBA should schedule the Veteran for a BVA Travel Board hearing at the Atlanta, Georgia RO.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


